Determination of respondent New York City Housing Authority, dated October 1, 1997, which terminated petitioner’s tenancy on the ground of nondesirability, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, J.], entered July 24, 1998), dismissed, without costs.
The finding of nondesirability based on the presence of a substantial amount of crack cocaine in petitioner’s apartment was supported by substantial evidence consisting of the testimony of the police officer who arrested petitioner and other occupants of her apartment and who participated in the execution of the search warrant (see, Matter of Ortiz v New York City Hous. Auth., 245 AD2d 86). The penalty of eviction for the drug possession offense is not shocking to our sense of fairness where petitioner failed to mount a credible defense that she was unaware of some 2,000 vials of crack cocaine, some of which were in open view, in her apartment, and, moreover, pleaded guilty to criminal possession of a controlled substance in the fifth degree, a D felony, in this regard. We have considered petitioner’s remaining argument and find it unavailing. Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.